ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 4 September 2020 which is a continuation-in-part of applications 15/842,386 filed 14 December 2017, now US Patent 10,780,970 which is a continuation-in-part of application 15/265,948 filed 15 September 2016, now US Patent 10,266,245 which claims priority to PRO 62/318,918 filed 6 April 2016.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 13 December 2021 as follows:
Claim 1: lines 8-9 “a plurality of boom hinges, each of said boom hinges having a first , wherein the second end 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a symmetrical-shaped central body portion having a plurality of side walls and a recessed bottom wall; a top plate having a central aperture, said top plate being secured along a top portion of the central main body; a bottom plate that is secured along a bottom portion of the central main body; a plurality of corner members that are defined by the top plate and the bottom plate; a plurality of boom hinges, each of said boom hinges having a first and a second end, wherein the second end is positioned within one of the plurality of corner members; and a plurality of elongated boom arms, each of said boom arms having a first end that is connected to the first end of one of the plurality of boom hinges, wherein each of the plurality of elongated boom arms are configured to pivot between a retracted position and an extended position” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-7 depend from claim 1 and are therefore also found allowable.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/16/2021